Name: Commission Regulation (EEC) No 1619/84 of 5 June 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157 / 6 Official Journal of the European Communities 13 . 6 . 84 COMMISSION REGULATION (EEC) No 1619/ 84 of 5 June 1984 on the supply of various lots of butteroil as food aid aid ( 4 ), as amended by Regulation (EEC) No 1886 / 83 ( 5 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 856 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC ) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and organizations have requested the supply of the butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1984 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 90 , 1 . 4 . 1984 , p. 10 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . 13 . 6 . 84 Official Journal of the European Communities No L 157 / 7 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j" Zimbabwe 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Zimbabwe Embassy , Mr Hawkins , Premier SecrÃ ©taire , Avenue des Arts 21-22 , B- 1 040 Bruxelles ( tel . 23085 35 ; telex 24133 ZIMBRU B ) 6 . Total quantity 250 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 20 kilograms 11 . Supplementary markings on the packaging 'TO ZIMBABWE' 12. Shipment period Before 15 September 1984 13 . Closing date for the submission of tenders 25 June 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 September 1984 (b) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous  No L 157/ 8 Official Journal of the European Communities 13 . 6 . 84 Description of the lot B C 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j" Tanzania 4 . Stage and place of delivery cif Dar es Salaam cif Tanga 5 . Representative of the recipient ( 3 ) Ambassade de Tanzanie , Avenue Louise 363 , B-1050 Bruxelles ( tel . 640 65 00 ; telex 63616 TANREP B) 6 . Total quantity 200 tonnes 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics 10 . Packaging ( 4 ) 11 . Supplementary markings on the packaging 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous 13 . 6 . 84 Official Journal of the European Communities No L 157 / 9 Description of the lot D 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 16 December 1983 2 . Recipient NGO 3 . Country of destination Ghana 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms ( s ) 11 . Supplementary markings on the packaging 'GHANA / CARITAS / 90615 / TEMA / ACTION OF CARITAS ITALIANA / FOR FREE DISTRIBUTION' 12 . Shipment period Before 15 July 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 157 / 10 Official Journal of the European Communities 13 . 6 . 84 Description of the lot E 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient r Bolivia 3 . Country of destination J 4 . Stage and place of delivery Free-at-destination La Paz via Antofagasta (Chile) 5 . Representative of the recipient ( 3 ) Director-General Luis Rios Jordan , O Finaal ( tel . 364051 La Paz , Bolivia ; telex 2320 MINREL BV) 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 20 kilograms 11 . Supplementary markings on the packaging 'ACEITE DE MANTEQUILLA / DONACION DE LA COMUNIDAD EUROPEA A BOLIVIA' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 25 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 9 July 1984 15 . Miscellaneous  13 . 6 . 84 Official Journal of the European Communities No L 157 / 11 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient in orer to ascertain in which shipping documents are required . ( 4 ) In new , bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( s ) 45 tonnes to be delivered in 20-ft containers , Conditions : shippers : count , load and stowage (els ). 5 tonnes to be delivered on standard pallets  40 bags (cartons) each pallet  wrapped in plastic shrunk cover .